DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s argument, see pages 7-10, filed 29 March 2021, with respect to Claims 1, 11, and 15 has been fully considered, and is persuasive.  The rejection under 35 USC 103 of Claims 1-4 and 7-20 has been withdrawn.
The prior art of record, Walker US 2015/0205336, Chueh et al.US 2016/0291660, Biederman et al.US 2010/0037093, and Ranzato et al.US 20140084691 teaches a system comprising a first powered device port communicatively coupled to a power controller; a second powered device port communicatively coupled to the power controller, wherein a first power sourcing equipment (PSE) device associated with the first powered device port has a different power classification than a second PSE device associated with the second powered device port; and a non-transitory machine readable medium communicatively coupled to the first and the second powered device ports and comprising instructions to share output voltages between the first powered device port and the second powered device port, wherein the instructions are executable by a processing resource to determine a power consumption of each of the first and the second powered device ports; determine an output voltage demand of each of the first and the second powered device ports based on the determined power consumptions; and based on the output voltage demand.


Allowable Subject Matter
Claims 1-4 and 7-21 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding Claims 1, 11, and 15, the prior arts of record, taken alone or in combination, do not teach or fairly suggest a system comprising a first powered device port communicatively coupled to a power controller; a second powered device port communicatively coupled to the power controller, a first power sourcing equipment (PSE) device associated with the first powered device port having a different power classification than a second PSE device associated with the second powered device port; determining a power consumption of each of the first and the second powered device ports; determining an output voltage demand of each of the first and the second powered device ports based on the determined power consumptions; and based on the output voltage demand, prioritize which of the first or the second powered device ports supplies more power and adjust an output voltage to each of the first and the second powered device ports via the power controller to a nonzero value.
Regarding Claims 2-4 and 7-10, they depend from Claim 1.
Regarding Claims 12-14 and 21, they depend from Claim 11.
Regarding Claims 16-20, they depend from Claim 15.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN K BAXTER whose telephone number is (571)270-0258.  The examiner can normally be reached on 8:30-7:00 PM Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford N Barnie can be reached on 571-272-7492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-
/BRIAN K BAXTER/Examiner, Art Unit 2836
13 May 2021

/DANIEL KESSIE/Primary Examiner, Art Unit 2836